Kuhn, C. J.
(after stating the facts). The only question in this case, it is agreed, is whether the defendant, after the annexation and by virtue thereof, became a resident of the “school district of the city of Grand Rapids.” It seems to us that this question is squarely answered by the recent decision of this court in Collins v. City of Detroit, 195 Mich. 330 (161 N. W. 905), which opinion has been handed down since the filing of the briefs by counsel in this case. It was there said:
“A change in the territorial limits of the municipality of the city of Detroit of itself can have no effect upon the school districts within the annexed territory, nor upon the school bonds covering said districts. They will be affected only when action is taken by the several township boards and a committee of the Detroit board of education, under sections 10062-10066, 4 How. Stat. (2d Ed.), (2 Comp. Laws 1915, §§ 5860-5864). We have repeatedly held that education in this State is not a matter of local concern, but belongs to the State at large. Board of Education v. City of Detroit, 30 Mich. 505, 510; Attorney General v. Thompson, 168 Mich. 511 (134 N. W. 722). The ‘home rule act,’ itself relating to the annexation of territory, provides (sections 5447-5450, 2 How. Stat. [2d Ed.]) (1 Comp. Laws 1915, §§ 3309-3312), for the changing of the territorial limits of cities and villages, not of school districts.”
The charter of the city of Grand Rapids, here in question, contains the following provision:
*18“Sec. 439. The city of Grand Rapids, as it may from time to time exist, shall constitute and be one school district. The board of education of the city shall be its school board. In all respects where not modified by this act, such district and such board shall be subject to and governed by the general school laws of this State from time to time in force.”
It is urged that it was the legislative intent, both expressed and necessarily implied, that Grand Rapids as a school district and Grand Rapids as a municipal corporation should be identical in scope; that the express intent is shown by the section of the charter above quoted, and the implied intent is shown by the interrelations of the school system and the municipality as expressed in other parts of the charter. It must be borne in mind, however, that the charter act was passed in 1905, and that the legislature, by Act No. 86, Pub. Acts 1909 (2 Comp. Laws 1915, § 5860 et seq.), made special provision for altering the boundaries of school districts in cities, and by section 5 of the act repealed all acts or parts of acts conflicting with its provisions. The “home rule act” of 1909, as amended by Act No. 5, Pub. Acts 1913 (1 Comp. Laws 1915, § 3304), the title of which is “An act to provide for the incorporation of cities and fór revising and amending their charters,” provides for changing the territorial limits of cities and villages, and not of school districts.
We think it follows that proceedings to change the boundaries of the “school district of Grand Rapids” should be had under Act No. 86, Pub. Acts 1909. The circuit judge erred in dismissing the declaration, and his order so holding is reversed, with costs to the appellant.
Stone, Ostrander, Bird, Moore, Steere, Brooke, and Fellows, JJ., concurred.